Citation Nr: 0603173	
Decision Date: 02/03/06    Archive Date: 02/15/06

DOCKET NO.  01-00 094A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability rating for service-
connected low back strain, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1971.  Service in Vietnam is indicated by the evidence of 
record.

This matter has come before the Board of Veterans' Appeals 
(the Board) on appeal from a February 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).

Procedural history

In a January 1972 RO rating decision, service connection was 
granted for residuals of an injury to the lumbar spine.  A 10 
percent disability rating was assigned.  In February 2000, 
the assigned disability rating was increased to 20 percent.  
The veteran disagreed with the assigned disability rating and 
subsequently perfected an appeal as to that issue.

In June 2001, the veteran presented testimony at a personal 
hearing before a Decision Review Officer at the RO.  A 
transcript of that hearing has been associated with  the 
veteran's VA claims folder.

In February 2004, the Board remanded this case to the VA 
Appeals Management Center (AMC) so that: full notice under 
the Veterans Claims Assistance Act of 2000 (the VCAA) could 
be provided to the veteran; additional medical treatment 
records of the veteran could be obtained; and the claim be 
readjudciated, with consideration of then-recent amendments 
to the schedular criteria for rating disabilities of the 
spine.  All of the requested development was accomplished.  

In June 2005, the AMC issued a rating decision which granted 
service connection for radiculopathy of both lower 
extremities, as secondary to the service-connected back 
disability.  In a supplemental statement of the case (SSOC) 
issued in June 2005, a disability rating in excess of the 
previously assigned 20 percent was denied for the back 
disability itself.

The veteran's claims folder has been returned to the Board 
for further appellate proceedings.  In November 2005, the 
veteran's accredited representative presented argument on his 
behalf.


FINDINGS OF FACT

1.  The veteran's service-connected lumbar spine disability 
is currently manifested by pain and severe limitation of 
motion.

2.  The evidence does not show that the veteran's lumbar 
spine disability is so exceptional or unusual that referral 
for extraschedular consideration by designated authority is 
required.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating, 40 
percent, for the service-connected lumbar spine disability 
are met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5236, 5243 (2005).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased disability 
rating for this service-connected lumbar spine disability, 
which is currently evaluated as 20 percent disabling.


In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and a decision rendered.



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the VCAA [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107].  The VCAA 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2005)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The VCAA is 
accordingly applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied.  As has been noted in the Introduction, the Board 
remanded this case in February 2004 so that full VCAA notice 
could be provided to the veteran.  In March 2004, the AMC 
sent the veteran  a 5 page VCAA letter which fully complied 
with Quartuccio.

Specifically, the veteran was advised in the March 22, 2004 
VCAA letter that 
"[t]o establish entitlement to an increased evaluation for 
your service connected low back strain, the evidence must 
show that your service connected condition has gotten 
worse."  The Board additionally observed that the June 2005 
SSOC 
Provided the veteran, in detail, the schedular criteria for 
rating back disabilities.  See the June 6, 2005 SSOC, pages 
6-10.

The veteran was further advised in the VCAA letter that VA 
would obtain records from Federal agencies, including medical 
records from VA itself; and that VA would make reasonable 
efforts to help him obtain such things as medical records, 
employment records, or records not held by Federal agencies.  
The VCAA letter emphasized: "you must give us enough 
information about these records so that we can request them 
from the agency or person who has them.  It's your 
responsibility to make sure that we receive all requested 
records that aren't in the possession of a Federal department 
of agency."  [Emphasis as in original.]  

Finally, the March 2004 VCAA letter specifically requested of 
the veteran: "If there is any other evidence or information 
that you think will support your claim, please let us know."  
This request complies with the "give us everything you've 
got" provisions of 38 C.F.R. § 3.159 (b) in that it informed 
the veteran that he could submit or identify evidence other 
than what was specifically requested by the RO. 

Review of the record reveals that the veteran was not 
initially provided notice of the VCAA prior to the initial 
adjudication of his claim, which was by rating decision in 
February 2000.  The Board is of course aware of the Court's 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of an issue by the RO.  
Since the VCAA was not enacted until November 2000, 
furnishing the veteran with VCAA notice prior to the 
adjudication in February 2000 was clearly both a legal and a 
practical impossibility.  Indeed, VA's General Counsel has 
held that the failure to do so under such circumstances does 
not constitute error.  See VAOGCPREC 7-2004.  

Crucially, the veteran was provided with VCAA notice through 
the March 2004 VCAA letter, and his claim was readjudicated 
in June 2005, after he was provided with the opportunity to 
submit evidence and argument in support of his claim and to 
respond to the VA notice.  Thus, any VCAA notice deficiency 
has been rectified, and there is no prejudice to the veteran 
in proceeding to consider his claim on the merits.

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 
(2005) that timing errors such as this do not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it.  In Mayfield, the timing-of-
notice error was found to be sufficiently remedied and cured 
by subsequent provisions of notice by the RO, such that the 
appellant was provided with a meaningful opportunity to 
participate effectively in the processing of her claim by VA.  
As discussed in the preceding paragraph, the veteran received 
such notice and opportunity to respond.  The veteran has 
pointed to no prejudice resulting from the timing of the VCAA 
notice. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.  
Moreover, it is clear that the veteran, who has been ably 
represented by his service organization in this case, is 
fully aware of what is required of him and of VA.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  

In particular, the RO has obtained extensive reports VA 
medical treatment of the veteran.  Additionally, the veteran 
was provided a VA examination, the results of which will be 
discussed below.  The report of the medical examination 
reflects that the examiner recorded the veteran's past 
medical history, noted his current complaints, conducted 
appropriate physical examination and rendered appropriate 
diagnoses and opinions.  There is no indication that any 
unobtained relevant evidence exists, and the veteran and his 
representative have pointed to none.

As was alluded to in the Introduction, each and every aspect 
of the Board's February 2004 remand has been complied with by 
the AMC.  Cf. Stegall v. West, 
11 Vet. App. 268, 271 (1998) [where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance].

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claims.  As noted in the Introduction above, 
the veteran presented testimony before the undersigned 
Veterans Law Judge at the RO in February 2004.

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  


Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2005).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2005).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(2005).

Specific rating criteria

During the pendency of this appeal, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended effective September 26, 2003.  
See 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).  As noted 
in the VCAA discussion above, the veteran has been provided 
with the new regulatory criteria in the June 2005 SSOC.  The 
veteran's representative submitted additional argument on his 
behalf in November 2005, after receiving such notice.  
Therefore, there is no prejudice to the veteran in the Board 
adjudicating the claims.  Cf. Bernard v. Brown, 4 Vet. App. 
384 (1993).

Where a law or regulation changes after the claims have been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
See VAOGCPREC 7-2003.  
The Board will therefore evaluate the veteran's service-
connected lumbar spine disability under both the former and 
the current schedular criteria, keeping in mind that the 
revised criteria may not be applied to any time period before 
the effective date of the change.  See 38 U.S.C.A. § 5110(g) 
(West 1991); 38 C.F.R. § 3.114 (2002); VAOPGCPREC 3-2000; 
Green v. Brown, 10 Vet. App. 111, 117 (1997).

(i.)  The former schedular criteria

The veteran's service-connected low back strain has been 
rated under 38 C.F.R. § 4.71a, former Diagnostic Code 5294.  
Under the criteria effective prior to September 26, 2003, 
under Diagnostic Codes 5294 [sacro-iliac injury and weakness] 
and 5295 [lumbosacral strain], sacroiliac injury and weakness 
or lumbosacral strain warranted a 20 percent rating if 
present with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 40 
percent rating was warranted for a sacroiliac injury and 
weakness manifested by listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, a loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.

Although the June 2005 rating decision is somewhat unclear, 
the RO appears to have recharacterized the veteran's service-
connected disability from low back strain to status post 
decompressive laminectomy L2-4, degenerative disc disease L4-
5].  
Under such circumstances, consideration of former Diagnostic 
Code 5293 [intervertebral disc syndrome] is appropriate. 
 
Diagnostic Code 5293, effective prior to September 23, 2002, 
provided a 60 percent rating for pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief. A 40 percent rating was provided 
for severe disability, with recurring attacks with little 
intermittent relief. Moderate disability, with recurring 
attacks was provided a 20 percent rating.  Mild attacks were 
given a 10 percent rating. A noncompensable rating was 
assigned for postoperative, cured intervertebral disc 
syndrome. See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (prior 
to September 23, 2002).

The Board observes in passing that words such as "mild", 
"moderate" and 
" severe" are not defined in the VA Rating Schedule. Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just".  See 38 C.F.R. § 4.6 (2003).

Diagnostic Code 5293, effective September 23, 2002 to 
September 25, 2003, provides the following:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Section 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.

The formula for rating intervertebral disc syndrome based on 
incapacitating episodes was as follows:

60 % With incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months;

40 % With incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 12 
months;

20 % With incapacitating episodes having a total duration of 
at least 2 weeks but less than 4 weeks during the past 12 
months

10 % With incapacitating episodes having a total duration of 
10 at least one week but less than 2 weeks during the past 12 
months.

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (from September 
23, 2002 to September 25, 2003).

Former Diagnostic Code 5292 [spine, limitation of motion of, 
lumbar] provided the following levels of disability:

40% Severe;

20% Moderate;

10% Slight.

See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002). 



(ii.)  The current schedular criteria

Effective September 26, 2003, a General Rating Formula for 
Diseases and Injuries of the Spine provides that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
the following ratings will apply.  This formula encompasses 
current Diagnostic Codes 5236 [sacroiliac injury and 
weakness] and 5237 [lumbosacral strain].

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.  

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.
  
A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

Intervertebral disc syndrome may be alternatively rated.  The 
current schedule for evaluating intervertebral disc syndrome 
provides the following:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25.

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes

60 % With incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months;

40 % With incapacitating episodes having a total duration of 
40 at least 4 weeks but less than 6 weeks during the past 12 
months;

Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.

See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2003)

Analysis

Mittleider concerns

As an initial matter, the record on appeal reveals that in 
addition to an in-service motorcycle accident, which was the 
basis for the 1972 grant of service connection for a back 
disability, the veteran has been involved in several post-
service accidents with various injuries, although no specific 
back injuries were noted.  At the Board's request, a VA 
physician reviewed the extensive medical records in July 2003 
and concluded    
That the veteran's symptoms were not due to the in-service 
motorcycle accident or to the veteran's military service in 
general.  However, service connection has in fact been 
granted for a back disability, and VA has taken no steps to 
severe service connection.  Moreover, the medical evidence 
does not otherwise distinguish between symptoms associated 
with the service-connected disability and those associated 
with post-service accidents.  It does not appear feasible to 
so distinguish.  Accordingly, the Board will ascribe all of 
the veteran's low back pathology to the service-connected 
disability.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) 
[the Board is precluded from differentiating between 
symptomatology attributed to a service-connected disability 
and a non service-connected disability in the absence of 
medical evidence which does so]. 

Assignment of diagnostic code

The veteran's service-connected lumbar spine disability is 
currently rated 20 percent disabling under former Diagnostic 
Code 5294 [sacro-iliac injury and weakness].  As has been 
alluded to above, in June 2005 the AMC, noting that the 
veteran had undergone a lumbar laminectomy, rated the 
disability under the current    
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, at the same time granting separate 
service connection for radiculopathy of both lower 
extremities.

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  
In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

After having considered the matter, the Board believes that 
the veteran arguably may be rated under former Diagnostic 
Codes 5292, 5293, and 5294.  He may alternatively be rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  All of these will 
be discussed in the section immediately following.  The 
veteran and his representative have not suggested any other, 
more appropriate, diagnostic code or codes.  

Schedular rating

(i.)  The former schedular criteria

The Board has carefully reviewed the extensive medical 
records which have been associated with the veteran's VA 
claims folder.  See 38 C.F.R. §§ 4.1, 4.41 (2005); see also 
Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991) [a request 
for an increased rating must be viewed in light of the entire 
relevant medical history.] . However, the Court has held 
that, where, as here, entitlement to compensation has already 
been established, and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Accordingly, the Board's focus will be on recent medical and 
other evidence.  It appears that the veteran receives medical 
care exclusively through VA.

VA medical records reveal that the veteran underwent a 
decompressive lumbar laminectomy of L3-4 in February 2000.   
The veteran subsequently complained of back pain, radiating 
into his lower extremities.  An October 2000 neurosurgery 
clinic note referred "multiple chronic bilateral lumbosacral 
radiculopathies", worse on the right.

Of record is the report of a VA examination which was 
completed in January 2003.  Forward flexion was measured at 
0-45 degrees, with pain beginning at 25 degrees.  
Lateral extension was to 10 degrees both right and left.  
[Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  See 38 C.F.R. § 4.71, Plate V (2005).]

As has been discussed above, a 40 percent disability rating 
may be granted for severe limitation of motion of the lumbar 
spine under former Diagnostic Code 5292.  The Board believes 
that the medical evidence of record, including the report of 
the January 2003 VA examination, demonstrates severe, rather 
than moderate, limitation of motion.  Although the word 
"moderate" is not defined in VA regulations, "moderate" is 
generally defined as "of average or medium quality, amount, 
scope, range, etc."  See Webster's New World Dictionary, 
Third College Edition (1988), 871.  The limitation of motion 
which has been demonstrated appears to be at least half of 
the normal range of motion.  Giving the veteran the benefit 
of the doubt, the higher rating is assigned.

Since 40 percent is the highest disability rating which may 
be assigned under Diagnostic Code 5294, rating the veteran 
under that code would be a useless exercise.

Turning to Diagnostic Code 5293, a 60 percent disability 
rating is available for intervertebral disc syndrome.  
However, as has been discussed above the neurological 
component of the veteran's lumbar spine disability has been 
separately rated, in the form of a 20 percent evaluation for 
radiculopathy of the right lower extremity and a 10 percent 
rating for radiculopathy of the left lower extremity.  
In evaluating the disability, therefore, the Board must keep 
in mind the antipyramiding regulation, 38 C.F.R. § 4.14 [the 
evaluation of the same disability under various diagnoses is 
to be avoided]. 

A 60 percent disability rating is warranted under former 
Diagnostic Code 5293 for pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief.  In this case, many recent medical 
treatment records have been associated with the veteran's VA 
claims folder.  Most of these records involve his psychiatric 
problems.  The veteran has mentioned back pain only in 
passing, and then only in the most general terms.  It appears 
that he has not sought specific medical treatment for back 
problems recently.



Of particular interest is a March 2005 progress note which 
reads as follows:

[The veteran] said he was feeling pretty good other 
than the cold weather aggravating his arthritis.   
[He] reported good coping by going to the KY 
Speedway and driving a race car.  [He] paid $350 to 
suit up and drive the car several laps.  He said he 
got up to 125 mph.    

This episode appears to be congruent with the remainder of 
the recent medical evidence, which although indicating 
generalized complaints of pain (not necessarily specific to 
the back) does not in any way suggest that any pronounced 
pathology exists.  Accordingly, a 60 percent rating is not 
warranted under former Diagnostic Code 5293.  

In summary, the Board believes that an increased, 40 percent, 
disability rating may be assigned under former Diagnostic 
Code 5292.

(ii.)  The current schedular criteria

With respect to the General Rating Formula for Diseases and 
Injuries of the Spine, a disability rating in excess of 40 
percent may be granted only if ankylosis is present.  
Ankylosis is the immobility and consolidation of a joint due 
to disease, injury or surgical procedure.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  Although as discussed above 
the VA examination revealed severely decreased range of 
motion of the low back, the medical evidence of record fails 
to demonstrate the presence of any ankylosis, favorable or 
unfavorable.  Because the veteran is able to move his lower 
back joint, by definition, it is not immobile. Therefore, 
ankylosis is not shown. 

Turning to the Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, no incapacitating episodes have been 
demonstrated recently.  

For the reasons stated immediately above, rating the veteran 
under the current schedular criteria would not be to his 
benefits.

DeLuca considerations

With respect to the former schedular criteria, the Board 
notes that where, as here, the veteran is already receiving 
the maximum disability rating for limitation of motion [under 
Diagnostic Code 5292], consideration of the provisions of  
DeLuca v. Brown, 8 Vet. App. 202 (1995) is not required.  See 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Under the current schedular criteria, the veteran has 
complained of back pain and such has been demonstrated on 
examination.  However, there is no evidence that such 
symptomatology warrants the assignment of additional 
disability.  It is clear from the report of the January 2003 
VA examination, described above, that the veteran's pain was 
taken into consideration in measuring range of back motion.  
Moreover, as discussed elsewhere in this decision, 
neurological symptomatology, such as weakness and numbness of 
the lower extremities, has been assigned separate, additional 
ratings.  The assignment of still more disability for 
weakness, incoordination and fatiguability would constitute 
prohibited pyramiding.  
See 38 C.F.R. § 4.14 (2005)

Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2005), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

In the July  2001 statement of the case, the RO provided the 
criteria for an extraschedular rating.  The Board will, 
accordingly, consider the provisions of 38 C.F.R. 3.321(b)(1) 
(2005) in connection with the issue on appeal.  
See VAOPGCPREC 6-96 (August 16, 1996); see also Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).

There is no evidence of an unusual clinical picture, symptoms 
which are out of the ordinary, or any other factor which 
could be characterized as exceptional or unusual regarding 
the veteran's lumbar spine disability.  There also is no 
evidence of hospitalization for the lumbar spine complaints 
in the recent past.  

With respect to marked interference with employment, 
according to the record the veteran works as a property 
manager.  The veteran's service-connected lumbar spine 
disability causes him discomfort and limitation of motion.  
However, there is no indication in the record that the 
disability markedly interferes with his ability to work 
beyond the level which is contemplated by his currently 
assigned 40 percent rating.  Loss of industrial capacity is 
the principal factor in assigning schedular disability 
ratings.  See 38 C.F.R. §§ 3.321(a), 4.1. Indeed, 38 C.F.R. § 
4.1 specifically states: "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].

In short, the Board has been unable to identify any factor 
consistent with an exceptional or unusual disability picture.  
Accordingly, referral for extraschedular evaluation is not 
warranted.

Conclusion

For the reasons stated above, the Board concludes that a 40 
percent disability rating is warranted under former 
Diagnostic Code 5292.  To that extent, the appeal is allowed.

ORDER

An increased disability rating, 40 percent, is granted for 
the veteran's service-connected lumbar spine disability, 
subject to controlling regulations governing the payment of 
monetary benefits.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


